                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


TERRELL PANNELL,

                      Petitioner,

       v.                                                     Case No. 19-C-468

CHRISTINE SUTER,

                      Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                         AND DISMISSING PETITION


       Petitioner Terrell Pannell, who is currently incarcerated at Gordon Correctional Center, filed

a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On May 3, 2019, Magistrate

Judge David E. Jones screened his petition and filed a Report and Recommendation in which he

recommends that the petition be dismissed without prejudice. Petitioner has not filed an objection

to this recommendation. Based upon the Report and Recommendation of Magistrate Judge Jones,

which is hereby adopted in full, this case is ordered dismissed without prejudice for lack of

exhaustion of state court remedies as required by 28 U.S.C. § 2254(b)(1)(A). The Clerk is directed

to enter judgment forthwith.

       SO ORDERED this 30th day of May, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
